Citation Nr: 0524091	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disability, claimed as a result of Department of 
Veterans Affairs (VA) medical treatment in March 1999 and/or 
June 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who retired in April 1967 after 
more than 20 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an January 
2001 decision of the Reno VA Regional Office (RO), which 
denied an increased rating for service-connected weak feet 
with pes planus; denied compensation under 38 U.S.C.A. § 1151 
for prostate cancer, prostatitism, and transurethral 
resection of the prostate (with impotence); and denied 
compensation under 38 U.S.C.A. § 1151 for a right eye 
disability.  In his notice of disagreement with the January 
2001 rating decision, the veteran limited his appeal to the 
issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right eye disability, and entitlement to an 
increased rating for weak feet/pes planus.  In October 2001, 
the veteran appeared for a personal hearing before a Decision 
Review Officer (DRO) at the RO.  This case was before the 
Board in March 2003, when the Board denied entitlement to an 
increased rating for weak feet/pes planus; and in September 
2003 the Board remanded the matter of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right eye 
disability to the RO for further development.  The Board's 
March 2003 denial of entitlement to an increased rating for 
weak feet/pes planus is final.  In August 2005, the Board 
granted the veteran's motion to advance his appeal on the 
Board's docket.  


FINDING OF FACT

It is not shown that any additional right eye disability that 
the veteran may have following surgery at a VA medical 
facility in March 1999 and/or in June 2000 was actually 
caused by the VA surgery(ies) or is due to fault on the part 
of VA; that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or 
that the surgery was performed without the veteran's informed 
consent.  




CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for a right eye disability claimed as a 
result of VA treatment in March 1999 and/or June 2000 are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.102 (2004), 3.361 (effective September 2, 2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in a January 2002 
statement of the case (SOC), in May 2004 correspondence from 
the RO, and in a supplemental statement of the case (SSOC) 
issued in May 2005.  Although he was provided the appropriate 
and adequate notice/information subsequent to the RO decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the January 2001 decision, in the SOC, in 
May 2004 correspondence, and in the SSOC) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  Specifically, the SOC, the May 2004 
correspondence, and the SSOC informed him of the allocation 
of responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
case was reviewed de novo subsequent to the notice, and the 
veteran has had ample opportunity to respond.  Consequently, 
he is not prejudiced by any notice timing deficiency.  

Regarding content of notice, the January 2001 decision, and 
the SOC and SSOC, informed the veteran of what the evidence 
showed and why the claim was denied.  He was advised by the 
SOC, the May 2004 correspondence, and the SSOC, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The SOC and the May 2004 correspondence advised him of what 
the evidence must show to establish entitlement to benefits 
under 38 U.S.C.A. § 1151 for a disability claimed as a result 
of VA treatment; and those documents advised the veteran of 
what information or evidence VA needed from him.  The RO 
asked him to submit, or provide releases for VA to obtain, 
any pertinent records.  He was expressly asked to tell VA 
"[i]f there is any other evidence or information that you 
think will support your claim," and to send to VA "any 
evidence in your possession that pertains to your claim."  
(See May 17, 2004 letter).  Everything submitted to date has 
been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in September 2003.  The development, to include a 
VA examination with medical opinions, has been completed and 
the additional evidence was considered by the RO.  (The 
veteran was also afforded a VA examination in October 2000, 
prior to the decision here on appeal).  A Decision Review 
Officer reviewed the claim de novo.  (See January 2002 SOC).  
Regarding the specific contention of the veteran's 
representative (see May 2005 VA Form 646 and August 2005 
brief) that any quality-assurance records compiled in 
conjunction with the surgery/ies in question must be obtained 
and considered, the law (38 U.S.C.A. § 5705) specifically 
prohibits such use of those records.  VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that his current right eye 
disability is the result of VA medical treatment he received 
in March 1999 and/or June 2000.  The record shows that the 
veteran's eye history is significant for status post cataract 
extraction, bilaterally, with posterior chamber intraocular 
lens implants in both eyes.  The veteran's claim for 
compensation for right eye disability under 38 U.S.C.A. 
§ 1151 was received by the RO in September 1999.  

Historically, the earliest evidence of record indicating that 
the veteran has any type of eye disorder are VA outpatient 
records dated from March 1998 to June 2000, showing that the 
veteran has received ongoing VA treatment for bilateral eye 
disorders.  VA medical records indicate that cataract 
extraction was performed on the left eye in May 1998, and the 
same procedure was performed on the right eye in March 1999.  
The record indicates that the risks and benefits were 
discussed with the veteran were discussed prior to the 
cataract extractions, and the veteran's informed consent was 
obtained.  Following the cataract extractions, the veteran 
complained of blurry vision in his right eye, for which eye 
drop medication was prescribed.  

A February 3, 1999, VA outpatient record reveals that a 
visually significant cataract was on the right eye.  The 
veteran's best corrected vision was 20/50 in the right eye, 
and 20/70 in the left eye.  An outpatient record dated 
February 10, 2000, shows that the veteran was seen for 
follow-up care of bilateral Fuch's dystrophy.  He complained 
that his eyesight remained blurry, and prescription eye drops 
were not working.  The record also shows that a bullous 
keratopathy was seen on the right eye.  The diagnosis was 
Fuch's dystrophy, greater in the right eye than the left; 
status post YAG capsulotomy of the left eye; and status post 
bilateral cataract extraction/posterior chamber intraocular 
lens.  It was noted that the veteran "wants something done, 
but [he] doesn't want 'trainees' operating on him."  
The veteran underwent right eye penetrating keratoplasty in 
June 2000, and the medical records documenting that surgery 
reveal the bullous keratopathy of the right eye was 
considered a result of endothelial decompensation from the 
prior cataract surgery in March 1999.  The record again 
indicates that the risks and benefits of the June 2000 
procedure were discussed with the veteran prior to the 
surgery, and the veteran's informed consent was obtained.

On VA examination in October 2000, the examiner reviewed the 
claims folder and noted that the veteran's eye history is 
significant for status post penetrating keratoplasty of the 
right in June 2000, due to bullous keratopathy of the right 
eye.  It was also noted that his eye history is significant 
for status post cataract extraction, with posterior chamber 
intraocular lens implants in both eyes, and for guttata in 
the left eye.  The veteran complained of right eye 
irritation, and that his vision was approximately the same as 
on previous follow-up examinations.  Examination revealed 
that corrected vision was 20/200 in the right eye and 20/50 
in the left eye.  Both pupils had no afferent pupillary 
defect.  Slit-lamp examination showed a penetrating 
keratoplasty in the right eye.  There was a loose suture at 
the 3 o'clock position in the right eye, there was 1-2+ nasal 
corneal edema in the right eye, and there was a 1-2+ guttata 
in the cornea in the left eye.  The conjunctiva was white and 
quiet in both eyes, and the anterior chambers of both eyes 
were deep and quiet.  No cells were present in either eye, 
and the posterior chamber intraocular lens implants in both 
eyes were seen.  The rim tissue was pink and healthy at 360 
degrees bilaterally, and there were no holes, tears, or 
retinal detachment in the peripheral retina of either eye.  
The diagnoses were status post penetrating keratoplasty in 
the right eye for bullous keratopathy; status post cataract 
extraction with posterior chamber intraocular lens implants 
in both eyes; corneal guttata in the left eye with mild 
corneal edema; and bilateral myopic astigmatism.  The 
examiner stated that the veteran's bullous keratopathy was 
caused by endothelial decompensation from the March 1999 
cataract procedure on the right eye, but that "the resulting 
complications would be covered by the informed consent signed 
prior to surgery."  

At the October 2001 hearing, the veteran reiterated his 
contention that he has blurry and decreased right eye vision 
as a result of the March 1999 surgery on his right eye.  He 
testified that he was told the surgery would result in 20/20 
vision; that he was not told his vision might worsen as a 
result of the surgery; that he was not told that he would 
have to use eye drops for the rest of his life after the 
surgery; and that he was not told that "there would be pain 
associated with this surgery for years to come afterwards."  
(See Transcript, p. 5).  He also complained that the surgery 
was performed by an intern, and he was not informed of that 
prior to the surgery.  The veteran also testified that he did 
not recall signing an informed consent form advising him of 
the potential benefits and risks of the surgery.  

Medical records from a private eye care center, dated from 
April to September 2002, indicate that the veteran complained 
to a private eye care physician that the VA procedures he 
underwent had not improved his right eye vision.  The private 
medical records document the veteran's complaints of 
continued blurred vision in the right eye.  The private 
physician performed a laser capsulotomy on the veteran's 
right eye in April 2002, and in September 2002 the physician 
performed a keratotomy on the veteran's right eye.  
Subsequent to the keratotomy the physician noted that the 
cornea of the right eye had a clear graft with temporal 
thinning.  The lens was in pace and the posterior capsule was 
open.  The veteran was instructed to continue using eye 
drops.  The private medical records are negative for a 
specific clinical finding or medical opinion that the veteran 
incurred additional right eye disability as a result of VA 
medical treatment.  

Pursuant to the Board's September 2003 remand, a VA 
ophthalmologist examined the veteran in December 2004.  The 
examiner noted that the veteran's past ocular history was 
remarkable for cataract extraction with lens implant in both 
eyes.  The June 2000 penetrating keratoplasty was also noted, 
as was history of glaucoma in the right eye.  Slit lamp 
examination of the right eye showed a corneal graft with mild 
to moderate corneal edema, and there was irregularity of the 
corneal epithelium.  The right eye lens implant was well-
centered and the posterior capsule was clear.  Visual acuity 
was 20/100 (distance) and 20/200 (near) in the right eye, and 
was 20/70 (distance) and 20/100 (near) in the left eye.  The 
diagnoses were status post cataract extraction with posterior 
chamber lens implants, bilaterally, stable; status post 
penetrating keratoplasty of the right eye, with corneal 
edema; glaucoma of the right eye, marginally controlled on 
medication; and Fuch's dystrophy of the left eye.  The 
examiner opined that the veteran's right eye vision is 
reduced primarily from corneal edema.  

In February 2005, the same VA ophthalmologist who examined 
the veteran in December 2004 reviewed the claims folder, and 
again noted the veteran's history of right eye cataract 
surgery in March 1999 and penetrating keratoplasty of the 
right eye in June 2000.  The examiner further reported that 
the veteran has a long history of Fuch's corneal dystrophy.  
It was noted that the Fuch's corneal dystrophy predisposes 
the veteran to corneal edema, and it creates a high risk of 
corneal decompensation after cataract surgery.  The physician 
specifically reported that Fuch's corneal dystrophy is an 
inherited condition that occurs at an early age.  The 
physician further reported:

After [the veteran's March 1999] cataract 
surgery in the right eye, the cornea 
decompensated and [the veteran] had to 
undergo penetrating keratoplasty in 2000.  
[The veteran's] vision fluctuated, which 
is understandable since the corneal edema 
and thickness of the cornea varies from 
time to time, depending on the treatment.  

In direct response to the Board's question as to whether 
there was any additional disability of the right eye present 
following the March 1999 and/or June 2000 eye surgeries, the 
ophthalmologist expressly stated, "I do not believe that any 
of [the veteran's eye] problems are related to the VA 
treatment.  A patient in any circumstance with a history of 
Fuch's dystrophy has a high risk of corneal complications."  

Additional VA outpatient records dated through April 2005 
document treatment the veteran received for numerous health 
problems, including for decreased right eye vision.  A 
January 2002 outpatient record indicates that a VA pharmacist 
saw the veteran due to the veteran's request for an eye 
irrigating solution.  The pharmacist noted that the veteran 
"requires irrigating ophthalmic solution to flush the 
accumulation of mucopurulent strands in the right eye caused 
by his failed corneal transplant in the right eye."  The 
records are negative for a specific clinical finding or 
medical opinion that the veteran incurred additional right 
eye disability as a result of VA medical treatment.

Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).  

Actual causation is required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment , or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c). 

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).  

Although the record shows that the veteran does have 
additional right eye disability after the VA surgeries in 
March 1999 and June 2000 (corrected vision post-surgery has 
been considerably worse than the 20/50 noted pre-surgery, in 
February 1999),  there is no medical evidence to support a 
finding that any VA treatment and specifically the March 1999 
and June 2000 surgeries caused the additional disability.  In 
fact, the only competent (medical) evidence as to this issue 
(VA medical examination and opinions in February 2005) is to 
the effect that none of the veteran's right eye disorders are 
related to any VA treatment.  (See February 2005 examination 
report).  There is no medical evidence of record to the 
contrary.  In fact, the February 2005 examiner expressly 
reported that the veteran's has a right eye disorder (Fuch's 
corneal dystrophy) that is an inherited condition which 
occurs at an early age, and a patient "with a history of 
Fuch's dystrophy has a high risk of corneal complications."  

What the record shows is that the veteran has had an eye 
disease (bilateral Fuch's corneal dystrophy) which progressed 
in severity sometime after the March 1999 and June 2000 
surgeries, and is unrelated to the VA surgery.  The veteran's 
own opinions that his additional right eye disability 
(including loss of visual acuity) is due to VA treatment are 
not competent evidence, as he is a layperson, and medical 
diagnosis and nexus are matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's claim must be denied because he has not met a 
threshold requirement for § 1151 benefits, i.e., that he has 
additional disability caused by VA treatment.  See 38 C.F.R. 
§ 3.361 (c).  

It is not necessary to address further requirements necessary 
to establish entitlement to the benefit sought, including 
whether there was negligence or other instance of fault on 
the part of VA (or whether there is disability due to an 
unforeseen event).  The veteran appears to be questioning 
that he gave informed consent.  However, it is documented in 
the record, as noted above, that he was advised of the 
benefits and risks of the surgery.  A reviewing 
ophthalmologist indicated that the information about 
associated risks would have included those associated with 
Fuch's dystrophy.  The record shows that consent was obtained 
from the veteran prior to each surgery.  Furthermore, there 
is no competent evidence (medical opinion) questioning the 
care VA provided.  The preponderance of the evidence is 
against the claim, and it must be denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for a right 
eye disability claimed as due to VA surgical treatment in 
March 1999 and/or in June 2000 is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


